 PROB 12C                                                                                Report Date: June 10, 2019
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                          Jun 11, 2019
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: William Clinton Palmer                    Case Number: 0980 2:17CR00104-SAB-1
 Address of Offender: (Homeless),                       Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: January 11, 2018
 Original Offense:        Failure to Register, 18 U.S.C. § 2250(a)
 Original Sentence:       Prison - 27 months                 Type of Supervision: Supervised Release
                          TSR - Life
 Asst. U.S. Attorney:     U.S. Attorney’s Office             Date Supervision Commenced: May 14, 2019
 Defense Attorney:        Colin G. Prince                   Date Supervision Expires: Life

                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition # 5: You must live at a place approved by the probation officer. If you
                        plan to change where you live or anything about your living arrangements (such as the
                        people you live with), you must notify the probation officer at least 10 days before the
                        change. If notifying the probation officer in advance is not possible due to unanticipated
                        circumstances, you must notify the probation officer within 72 hours of becoming aware of
                        a change or expected change.

                        Supporting Evidence: On June 9, 2019, William Palmer violated the conditions of his
                        supervision by changing his residence without the undersigned’s advance approval.

                        On May 15, 2019, an officer from the U.S. Probation Office (USPO) in Spokane,
                        Washington, reviewed a copy of the conditions of supervision with Mr. Palmer as outlined
                        in the judgement and sentence. He signed a copy acknowledging the requirements.

                        On June 4, 2019, Mr. Palmer informed the U.S. Probation Office that he had moved in with
                        a woman, despite being previously instructed by this officer to remain at the House of
                        Charities shelter until an alternate residence could be inspected and approved. The residence
                        was temporarily approved in this officer’s absence, as it was considered a more stable
                        alternative to the homeless shelter where he was previously residing.
Prob12C
Re: Palmer, William Clinton
June 10, 2019
Page 2

                 On June 10, 2019, this officer attempted to contact the female Mr. Palmer had moved in
                 with. She informed this officer that the offender was no longer welcome to stay with her.
                 She explained that on June 9, 2019, Mr. Palmer became sexually aggressive with her, and
                 when she declined his advances, she claimed that he slapped her in the face. The woman
                 advised this officer that she did call Crime Check, but did not file a report.

                 The woman informed this officer that she has not seen or heard from Mr. Palmer since the
                 incident occurred. As of the writing of this report, the offender’s whereabouts are unknown.
          2      Special Condition # 9: You must actively participate and successfully complete an approved
                 state-certified sex offender treatment program. You must follow all lifestyle restrictions and
                 treatment requirements of the program. You must participate in special testing in the form
                 of polygraphs, in order to measure compliance with the treatment program requirements.
                 You must allow reciprocal release of information between the supervising officer and the
                 treatment provider. You must pay for treatment and testing according to your ability.

                 Supporting Evidence: On May 28, 2019, William Palmer violated the conditions of his
                 supervision by failing to schedule a sex offender assessment and polygraph, despite being
                 instructed to do so on multiple occasions.

                 On May 15, 2019, an officer from the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Palmer as outlined in the
                 judgement and sentence. He signed a copy acknowledging the requirements.

                 On May 15, 2019, this officer instructed Mr. Palmer to contact Priscilla Hannon to schedule
                 a sex offender assessment, as required by the conditions of his federal supervision. He was
                 also informed of his requirement to submit to a polygraph, to be administered by Lawrence
                 Kuicemba.

                 Per the offender’s request, the undersigned officer provided him with a list of the treatment
                 providers he was to contact, their area of expertise, as well as their phone numbers as a
                 reminder of the appointments he was to schedule. Mr. Palmer was further instructed to
                 contact the undersigned officer with the date and time of the appointments once they were
                 scheduled, and he stated he understood.

                 On May 28, 2019, William Palmer reported to the U.S. Probation Office for his weekly
                 check-in with this officer. This officer again inquired if he had contacted the treatment
                 providers to schedule his appointments, but he advised that he forgot. This officer again
                 offered to provide him with the name and contact information of those providers, however,
                 he declined. Mr. Palmer was instructed to contact this officer later that date to follow-up.
                 This officer has not seen or heard from the offender since.
